This case comes to the writer for opinion on reassignment. It is a suit to enforce the lien of a special tax bill for a street improvement. In the trial court plaintiff was awarded judgment for a less sum than that called for by the tax bill; both parties appealed. The Kansas City Court of Appeals, where the appeals were lodged, deeming the conclusions reached by it to be in conflict with Stover v. City of Springfield, 167 Mo. App. 328, certified the cause to this court.
The tax bill was issued by the City of Jefferson April 10, 1916. It recited among other things: that it was issued for work done and material furnished by plaintiff, as contractor, in grading, curbing, guttering and asphalt macadamizing that portion of Marshall Street which lies between Main and Water Streets in said city; that the total cost of such improvement was $5,553.53; that the aggregate number of front feet contained in the aggregate lots or pieces of ground abutting said improved street was 795 lineal feet; that the lot owned by defendant had an aggregate frontage of 198 feet and 9 inches; and that the proportionate part of the total cost of the improvement levied and assessed against said lot was $1,388.48.
The city engineer's estimate of the total cost of the improvement according to specified unit prices was $3,978.15. The plaintiff's proposal or bid for the work on the basis of unit prices aggregated $3,799,50. The total cost of the work when completed, according to the unit prices designated in the proposal, was $5,553.53, and that amount was made the basis of the tax bill. The circuit court gave plaintiff judgment for the amount of his bid, with interest. As the principal question arising on the record is whether the contract for the improvement was made for a price exceeding the engineer's estimate, a statement in detail with respect to the estimate, the proposal and the contract is necessary. *Page 1210 
The engineer's estimate was as follows:
  1200 Cu. Yds. Earth Excavation              at $0.35    420.00 3000 Cu. Yds. Earth Excavation borrow                      at $0.35   1050.00 3000 Overhaul 3000 yds. 2000 feet           at $0.015   900.00 955 Sq. Yds. Asphalt Macadam               at $0.93    888.15 900 Lin. Feet Curb                         at $0.40    360.00 900 Lin. Feet Gutter                       at $0.40    360.00 ______________ $3978.15
The proposal was "to furnish all appliances, materials and labor, and do all the work necessary for the improvement of — Marshall — Street between — Main — Street and Water — Street, in accordance with the plans, specifications and ordinances for said work," for the following prices to-wit:
  Quantity            Classification             Price         Amount 1200 Cu. Yds. Earth Excavation               at $0.35        420.00 3000 Cu. Yds. Earth Excavation borrow                            at $0.35       1050.00 3000 Cu. Yds. Earth overhaul 2000 overhaul — per cu. yd. hauled 100 feet                                at $0.01¼    750.00 955 Sq. Yds. Asphalt Macadam                at $0.90        859.50 900 Lin. Feet Curb                          at $0.40        360.00 900 Lin. Feet Gutter                        at $0.40        360.00 Borrowed earth shall be paid for by the Street if there should be any charges ____________________ Total                                  $3799.50
The contract, omitting formal recitals, provided as follows:
"Now therefore, for and in consideration of the awarding of this contract, and work thereunder by said first party hereto, the City of Jefferson, to the second party, said Joseph Pope — he does hereby contract and agree to do and perform said work, above specified and referred to for the following prices and to accept in payment therefor, special tax-bills to be issued by the said City of Jefferson, against the abutting real estate, upon the acceptance of said work by the Council of the City of Jefferson:
  Earth excavation per cubic yard × 35 cents. Earth excavation per cubic yard borrow × 35 cents. Cub. yd. earth overhaul 100 feet per cub. yd. × 01¼ cents. Asphalt macadam per square yard × 90 cents. Curb per foot                   × 40 cents. Gutter per foot                 × 40 cents. Borrowed earth shall be paid for by the street if there be any charge.
"Now, by these presents it is agreed to and understood by the parties hereto, that this contract is entered into subject to all existing ordinances of the city, and charter thereof, pertaining to the work *Page 1211 
awarded and subject to the plans and specifications and estimate of cost for such work on file in the office of the city clerk, and which shall be considered a part and parcel of this contract."
The excess of the actual cost of the work over the estimate is explained by the following note appended to the city engineer's report:
"Note: The earth as shown in the estimate was not available when the street was constructed, and the earth entering into the cost was necessarily hauled from a long distance practically entirely. . . .
"The contract provided for a certain price on each item, and as the quantity of material used was above the estimate, and as it was necessary to haul the earth a considerably longer distance than was provided in the estimate owing to the fact that the earth shown in the estimate was not available when the street was constructed, thereby increasing the length of the haul, the cost of the work was considerable increased."
I. The City of Jefferson is a city of the third class. Section 8324, Revised Statutes 1919, relating to the power of cities of that class to improve streets and the method of paying the cost of such improvements, provides: "But before the city shall make any contract for any of said improvements,Open Contract.  excepting repairs, an estimate of the cost thereof shall be made by the city engineer. . . . Such estimate shall be filed with the city clerk and no contract shall be made for a price exceeding such estimate." It is plaintiff's position that his contract with the city was an open one so far as quantities were concerned; that only the prices per unit were fixed; and that, as such prices did not in any respect exceed the estimates, the contract was not obnoxious to the statutory provision just quoted. This latter proposition has been ruled adversely to plaintiff's contention. In the recent case of Williams v. Hybskmann, 278 S.W. 377, this court had occasion to construe Section 8506, Revised Statutes 1919, found in the article relating to the government of cities of the fourth class. The language of that section is almost identical with that of the part of Section 8324 above quoted. In construing it we held:
"`The purpose of an estimate is to enable a city acting for the property owners to know how much they are to be taxed for such improvements, and also to limit the power of a city within reasonable bounds in the exercise of its power of taxation for such purposes.' [Quoting from Probert v. Investment Co.,155 Mo. App. 344, l.c. 347.]
"A mere list or estimate of `unit prices' or items of construction would neither furnish the desired information to the city nor set any bounds in the exercise of its power of taxation for such improvement. An estimate of the total actual cost of the work is evidently desired *Page 1212 
and called for by this statute. The estimate must directly furnish this information or data from which it can be derived. . . .
"Obviously `such estimate' means the engineer's estimate of the total cost previously submitted to the board of aldermen, and no contract can be lawfully let for a price or sum in excess thereof. The plain language of the statute admits of no other interpretation."
And so we say with respect to the statute applicable here.
2. Nor do we agree with the contention that the contract was an open one as to quantities. It is true that it specified only unit prices, but on its face it incorporated as a part and parcel of it "the plans and specifications and estimate of cost for such work on file in the office of the city clerk." ThoseQuantities.  plans and specifications and estimate of cost set out definitely and with precision the quantities both of work and material which were required for the contemplated improvement. In addition to that fact the contract contained nowhere any provision for readjustments according to measurements upon final completion of the work. As the exact quantities in units were prescribed and the prices per unit specified, the contract thereby disclosed the specific lump sum for which plaintiff undertook to make the improvement, namely, $3,799.50.
The only open clause in the contract was this: "Borrowed earth shall be paid for by the street if there be any charge." It was evidently within the contemplation of the parties that the contractor should receive in addition to the $3,799.50 whatever he was required to expend for borrowed earth. ButExcess of  there was a limitation on this. This additional amountEstimate.  could not in any event carry the total cost of the improvement beyond the engineer's estimate. According to general law, the statutory provision heretofore quoted must be read into the contract. The instrument itself, however, recited that it was made subject to the city's charter, and the statute was a part of that charter. The contract cannot be construed, therefore, as providing for the payment in any contingency of a total cost in excess of the engineer's report.
II. 1. The tax bill was based on the total cost of the improvement as shown by the engineer's final report, namely, $5,553.53; whereas, the contract price was $3,799.50. Defendants insist that the correction of this obvious vice in the tax bill was not authorized by Section 8323, RevisedDeducting     Statutes 1919, which provides that "in any actionOver Charge.  brought on any such tax bill the court shall have power to correct any error in the amount . . ." As disclosed by the report the excess of the cost over the contract price was brought about solely by an overhaul of earth not provided for in the contract. As the extra overhaul was not covered *Page 1213 
by the contract plaintiff can not recover therefor. [Williams v. Hybskmann, supra, l.c. 380.] The circuit court therefore properly deducted from the amount of the tax bill a proportionate part (one-fourth) of the unauthorized charge for overhaul of earth and gave judgment for the remainder.
2. Following the final report of the city engineer to the city council, upon the completion of the improvement, an ordinance was passed levying and assessing the cost thereof against the abutting lots. Defendants say that that ordinanceOrdinance:   was void, because not enacted in accordance with theValid Lien.  procedure prescribed by statute (Sec. 8387, R.S. 1919). Whether it was or not we need not determine, for the reason that the passage of an ordinance was not a pre-requisite to the issuance of a valid tax bill. On March 16, 1916, upon the completion of the improvement, the city engineer filed his report. The report as to form and content met all the requirements of said Section 8323. On April 7, 1916, according to a recital in the tax bill, the city council by resolution accepted the work and approved the engineer's report. Thereafter the city clerk, as provided by said section, issued tax bills in accordance with the engineer's report. The section last mentioned further provides that "every special tax bill shall be a lien against the land described therein for five years after its date. . . ." So that the tax bills issued by the clerk, including the one in suit, became liens respectively against the lands described in them, by force of the statute, and without the aid of an ordinance.
The judgment of the circuit court is affirmed. All concur, except Gantt, J., not sitting.